MEMORANDUM **
We reverse the dismissal of petitioner’s writ of habeas corpus and remand the petition to the district court in light of Whalem/Hunt v. Early, 233 F.3d 1146 (9th Cir.2000) (en banc). We remand for the purpose of the factual development of petitioner’s claims regarding equitable tolling and statutory tolling under 28 U.S.C. § 2244(d)(1)(B).
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.